DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2021 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 2/2/2021
Claims 1, 9-11, 19, and 26 have been amended. Claims 5-6, 12-18, 20-22, and 27 have been cancelled. No claims have been added. Claims 1-4, 7-11, 19, and 23-26 are pending and addressed below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the port being proximal to the handle (claim 2) and the housing unit, where the catheter is retracted within the housing unit (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities: 
In amended Para. 0066, “to navigate to the” should read --to navigate the--
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11, 19, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. PGPub. No. 20110098694) in view of Ladtkow (U.S. PGPub. No. 20140046174).
Regarding claim 1, Long teaches:
A medical instrument comprising: a handle; (Fig. 1)
a flexible…ablation probe extending from the handle; (Para. 0021; Fig. 2, catheter 40; Fig. 6, probe assembly 200)
a flexible catheter extending from the handle, (Para. 0021; Fig. 1, flexible catheter 30)
the flexible catheter defining a lumen, (Para. 0021; flexible catheter can be a working tube or endoscope)
the flexible…ablation probe located within the lumen of the flexible catheter, (Para. 0021, 0027; Fig. 2, flexible catheter 30, catheter 40; Fig. 6, probe assembly 200)
wherein the flexible…ablation probe and flexible catheter are configured for navigation within a luminal network; (Para. 0021-0022; Fig. 3; ‘configured to’ limitation given limited patentable weight)
a port in fluid communication with the lumen of the flexible catheter, (Para. 0027; Fig. 6, hole 216, flexible catheter 30)
the port configured for connection to a vacuum or fluid source; (Para. 0022, 0027; Fig. 6, hole 216, vacuum tube 214, vacuum source 19)
and wherein application of a vacuum creates apposition of tissue to the flexible…ablation probe (Para. 0032)
and a consistent zone of permittivity in a flexible…ablation probe to tissue interface outside of the flexible catheter. (Para. 0027; Fig. 6-7, probe assembly 200 is deployed out of catheter 30)
	Long discloses delivering energy for ablation procedures, however, does not explicitly disclose using microwave energy. 
	In related ablative art, Ladtkow teaches ablating regions of the body using microwave energy to achieve tissue ablation (Ladtkow, Para. 0011). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Long based on the teachings of Ladtkow to replace using RF energy with microwave energy in order to produce the same expected result of tissue ablation.
Although the Long/Ladtkow combination does not explicitly disclose “a consistent zone of permittivity”, Long teaches using the vacuum to apply constant contact with the tissue (Long, Para. 0022). The Applicant has defined the term “consistent zone” as an “area in space within the body of a patient, where the permittivity of the area to microwave energy is less than the permittivity of air to the microwave energy” (specification, para. 0039). Thus, the permittivity of the area is created by the pressure of the probe to the tissue. Thus, read as broadly as claimed, a consistent zone is interpreted as any area (with an undefined size and shape) where the probe is in contact with the tissue, resulting in a lower permittivity than when the probe is in contact with air. 
Regarding claim 2, the Long/Ladtkow combination teaches:
The medical instrument of claim 1, (described above)
wherein the port is proximal to the handle. (Long, Fig. 1, 6, vacuum source 19 proximal of handle)
Examiner notes that the port proximal to the handle is not shown in the drawings and has thus interpreted the point of suction, i.e. vacuum source, to be proximal of the handle. 
Regarding claim 3, the Long/Ladtkow combination teaches:
The medical instrument of claim 1, (described above)
wherein the vacuum source is configured to draw air into the port. (Long, Para. 0022; suction is provided which will bring in its surroundings, including air, and provide constant contact with the tissue)
Regarding claim 7, the Long/Ladtkow combination teaches:
The medical instrument of claim 1, (described above)
wherein the handle includes a housing unit. (Long, see annotated Fig. 1 above; read as broadly as claimed, the housing unit can be interpreted as any part of the handle)
Regarding claim 11, the Long/Ladtkow combination teaches:
The medical instrument of claim 1, (described above)
wherein the a length of the flexible catheter is shorter than the length of the flexible microwave ablation probe. (Long, Fig. 3; flexible catheter 30, probe assembly 50)
Regarding claim 19, the Long/Ladtkow combination teaches:
A medical instrument comprising: a flexible catheter assembly configured for navigation to a target within the airways of a patient, (Long, Para. 0021, 0026; Fig. 6, flexible catheter 30, vacuum tube 214; ‘configured to’ limitation given limited patentable weight)
the flexible catheter assembly including a lumen extending through the flexible catheter assembly, (Long, Para. 0021; flexible catheter can be a working tube or endoscope)
a port on a proximal portion of the flexible catheter assembly in fluid communication with the lumen (Long, Para. 0027; Fig. 6, hole 216, flexible catheter 30; any portion of the flexible catheter assembly can be read as the proximal portion)
and a sensor configured to generate a signal for determination of a position of a distal portion of the flexible catheter assembly; (Ladtkow, Para. 0147; Fig. 15A-15B; position sensor 96)
and a flexible…ablation probe configured to be received within the lumen of the flexible catheter assembly and extend from a distal portion of the flexible catheter assembly; (Long, Para. 0021, 0027; Fig. 2, flexible catheter 30, catheter 40; Fig. 6, probe assembly 200)
wherein the lumen is sized such that the port remains in fluid communication with a distal portion of the flexible catheter assembly when the flexible…ablation probe is received therein; (Long, Para. 0027; Fig. 6, hole 216, flexible catheter 30, probe assembly 200)
and a vacuum source in fluid communication with the port, (Long, Para. 0026; Fig. 6, source of vacuum 19)
wherein application of a vacuum to the port creates apposition of tissue to the flexible microwave…probe (Long, Para. 0032)
and a consistent zone of permittivity in flexible…ablation probe to tissue interface outside of the flexible catheter. (Long, Para. 0027; Fig. 6-7, probe assembly 200 is deployed out of catheter 30)

Although the Long/Ladtkow combination does not explicitly disclose “a consistent zone of permittivity”, Long teaches using the vacuum to apply constant contact with the tissue (Long, Para. 0022). The Applicant has defined the term “consistent zone” as an “area in space within the body of a patient, where the permittivity of the area to microwave energy is less than the permittivity of air to the microwave energy” (specification, para. 0039). Thus, the permittivity of the area is created by the pressure of the probe to the tissue. Thus, read as broadly as claimed, a consistent zone is interpreted as any area (with an undefined size and shape) where the probe is contact with the tissue, resulting in a lower permittivity than when the probe is in contact with air. 
Regarding claim 23, the Long/Ladtkow combination teaches:
The medical instrument of claim 19, (described above)
wherein the sensor is an electromagnetic sensor. (Ladtkow, Para. 0115)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Long based on the teachings of Ladtkow to incorporate a electromagnetic positioning system in order to accurately position the device within target tissue (Ladtkow, Para. 0148). 
Regarding claim 24, the Long/Ladtkow combination teaches the elements described in claim 19 above. Long further teaches:
further comprising a first balloon proximate the distal portion of the flexible catheter assembly, wherein the balloon is configured to secure the flexible catheter assembly in the airways of the patient. (Long, Para. 0024, 0029; Fig. 1, balloon 42, catheter 30)
Regarding claim 26, the Long/Ladtkow combination teaches:
A medical instrument comprising: a flexible catheter assembly configured for navigation to a target within the airways of a patient; (Long, Para. 0021; Fig. 1, flexible catheter 30)
a plurality of lumens extending through the flexible catheter assembly, (Long, see annotated Fig. 6 below)
a sensor configured to generate a signal for determination of a position of a distal portion of the flexible catheter assembly; (Ladtkow, Para. 0147; Fig. 15A-15B; position sensor 96)
a port on the distal portion of the flexible catheter assembly in fluid communication with a vacuum source; (Long, Para. 0022, 0027; Fig. 6, hole 216, vacuum tube 214, vacuum source 19)
a balloon formed on a distal portion of the flexible catheter assembly and configured to secure the flexible catheter assembly in the airways; (Long, Para. 0024, 0029; Fig. 1, balloon 42, catheter 30)
and a flexible…ablation probe configured to be received within one of the lumens of the flexible catheter assembly and extend beyond a distal end of the flexible catheter assembly, (Long, Para. 0021, 0027; Fig. 2, catheter 40; Fig. 6-7, probe assembly 200)
wherein application of a vacuum to the port creates a consistent zone of permittivity in a flexible microwave ablation probe to tissue interface outside of the flexible catheter. (Long, Para. 0027; Fig. 6-7, probe assembly 200 is deployed out of catheter 30)

    PNG
    media_image1.png
    276
    419
    media_image1.png
    Greyscale

Long discloses delivering energy for ablation procedures, however, does not explicitly disclose using microwave energy, however, Ladtkow teaches ablating regions of the body using microwave energy to achieve tissue ablation (Ladtkow, Para. 0011). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Long based on the teachings of Ladtkow to replace using RF energy with microwave energy and use a position sensor in order to produce the same expected result of tissue ablation while ensuring proper positioning within a target area (Ladtkow, Para. 0148).
Although the Long/Ladtkow combination does not explicitly disclose “a consistent zone of permittivity”, Long teaches using the vacuum to apply constant contact with the tissue (Long, Para. 0022). The Applicant has defined the term “consistent zone” as an “area in space within the body of a patient, where the permittivity of the area to microwave energy is less than the permittivity of air to the microwave energy” (specification, para. 0039). Thus, the permittivity of the area is created by the pressure of the probe to the tissue. Thus, read as broadly as claimed, a consistent zone is interpreted as any area (with an undefined size and shape) where the probe is . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Long/Ladtkow combination in further view of Callas (U.S. PGPub. No. 20120226271).
Regarding claim 4, the Long/Ladtkow combination teaches the elements of claim 1. However, the Long/Ladtkow combination does not explicitly disclose the vacuum source being a pump or syringe. 
In related tissue ablation art, Callas teaches wherein the vacuum source is at least one of a pump or a syringe (Para. 0077). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Long/Ladtkow combination based on the teachings of Callas to incorporate a pump as a vacuum since, it is considered a suitable suction source to provide the predictable result. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Long/Ladtkow combination in further view of Domico (U.S. PGPub. No. 20090024125).
Regarding claim 8, the Long/Ladtkow combination teaches all the element of claim 7, and further teaches wherein the flexible catheter is configured to extend from the housing unit (Long, Fig. 1, catheter 30 extended from housing). However, the Long/Ladtkow combination does not explicitly disclose retracting the flexible catheter partially into the housing unit. 
In related electrosurgical device art, Docimo teaches the flexible catheter configured to retract at least partially into the housing unit (Para. 0019-0020; Fig. 2, retracting sheath 214).

Regarding claim 9, the Long/Ladtkow/Domico combination teaches the elements of claim 8 above. Long further teaches wherein the flexible catheter surrounds at least a portion of the flexible…ablation probe of the medical instrument when the flexible catheter is at least partially extended from the housing unit. (Long, Fig. 7, catheter 30, probe assembly 200 deployed).
Regarding claim 10, the Long/Ladtkow/Domico combination teaches the elements of claim 8 above. Domico further teaches:
a controller operably coupled to the flexible catheter; (Domico, Para. 0020; depressing buttons actuates the motor to move the needle)
wherein the controller is configured to extend the flexible catheter from the housing unit and retract the flexible catheter into the housing unit, in response to a movement of the controller. (Domico, Para. 0019-0020)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Long/Ladtkow combination based on the teachings of Domico to incorporate a controller in order to automate the retraction of the device and retain the functionality of the device (Domico, Para. 0020). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Long/Ladtkow combination in further view of Burnett (U.S. PGPub. No. 20120197245).
Regarding claim 25, the Long/Ladtkow combination teaches the elements of claim 24 above, however does not explicitly disclose a second balloon.
In related balloon catheter art, Burnett teaches a balloon catheter extendible from the flexible catheter assembly and including a second balloon, wherein inflation of the first balloon and second balloon isolates a portion of the airways of the patient. (Para. 0129; Fig. 10, balloon 100, balloon 22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Long/Ladtkow combination based on the teachings of Burnett to incorporate a second balloon in order to provide a distal seal at the target location (Burnett, Para. 0129). 
Response to Arguments
Applicant’s arguments, see page 7, filed 12/02/2020, with respect to the specification have been fully considered and are persuasive.  The objection of 10/02/2020 has been withdrawn. 
Applicant’s arguments, see page 7, filed 12/02/2020, with respect to the claims have been fully considered and are persuasive.  The objection of 10/02/2020 has been withdrawn. 
Applicant’s arguments, see page 10, filed 2/02/2021, with respect to the claims have been fully considered and are persuasive.  The rejection under U.S.C. 112(a) of 10/02/2020 has been withdrawn. 
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 19 and 26 wherein “Long includes no description of microwave energy” has been considered but are moot because the arguments do not apply to combination of the references being used in the current rejection.
Regarding Applicant’s argument that Long does not teach a flexible ablation probe to tissue interface outside of the catheter (see page 9), the Examiner respectfully disagrees. Long teaches probe assembly being deployed out of catheter 30 to perform the ablation procedure (Long, Para. 0027; Fig. 6-7, probe assembly 200 is deployed out of catheter 30). Thus, Long teaches an ablation probe to tissue interface outside of the catheter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794